 KANAWHA MANUFACTURING COMPANYKanawha ManufacturingCompany and United Steel-workers of America, AFL-CIO. Case 9-CA-8050June26, 1974DECISION AND ORDERBY CHAIRMAN MILLERAND MEMBERS JENKINSAND KENNEDYOn March 29, 1974, Administrative Law JudgeFannie M. Boyls issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and hasdecided to affirm the rulings, findings, and conclu-sions of the Administrative Law Judge and to adopther recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions adopts as its Order the recommended Order ofthe Administrative Law Judge, and hereby orders thatRespondent,Kanawha Manufacturing Company,Charleston, West Virginia, its officers, agents, succes-sors, and assigns, shall take the action set forth in thesaid recommended Order.DECISIONSTATEMENT OF THE CASEFANNIE M. BOYLS, Administrative Law Judge: This case,initiated by a charge filed on September 28, 1973, and acomplaint issued on November 27, 1973, was tried beforeme in Charleston, West Virginia, on January 24, 1974. Thecomplaint, as amended at the hearing, alleges that Respon-dent, during a union organizational campaign in September1973, violated Section 8(a)(1) and (3) of the National LaborRelations Act, by discriminatorily discharging employeeGerald R. Turner because of his union membership andactivities and by engaging in various other acts of interfer-ence, restraint, and coercion of employees in the exercise oftheir organizational rights. Respondent's answer denies thatit engaged in any of the unfair labor practices alleged. Sub-sequent to the hearing the General Counsel and counsel forthe Respondent filed briefs.Upon the entire record in this case, upon my observationof the demeanor of of the witnesses, and after a carefulconsideration of the briefs, I make the following:FINDINGS OF FACTIJURISDICTIONAL FINDINGS51Respondent is a West Virginia corporation, engaged inthe manufacture of structural steel products at Charleston,West Virginia. During the 12-month period preceding theissuance of the complaint, which is a representative period,Respondent sold and shipped goods and merchandise val-ued in excess of $50,000 from its Charleston, West Virginia,plant directly to customers outside West Virginia. On thebasis of these admitted facts, I find that Respondent isengaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.IIITHE LABOR ORGANIZATION INVOLVEDUnited Steelworkers of America, AFL-CIO, hereincalled the Union, is a labor organization within the meaningof Section 2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESA. Chronology of EventsAbout September 17 or 18, 1973, Gerald R. Turner, oneof Respondent's machinists, obtained union authorizationcards from another employee (whose identity is not dis-closed in the record) and started actively soliciting fellowemployees to join the Union. He did this openly during hislunch and coffee breaks and before and after work, person-ally talking to and soliciting signatures on cards from 50 to55 employees, some on the night shift and some on the dayshift. Three other employees, Fugate, Rutlidge, and Nicho-las, were also active in soliciting employees to sign cards andthey turned over to Turner the signed cards they received.Many of the solicitations were in the general area where thesupervisors ate their lunches. Around September 20, someof the signed cards were delivered by Rutlidge to Turner ina small room adjoining the machine shop, with MachineShop Foreman Jones about 10 or 15 feet away looking intheir direction.On the following Monday morning, September 24, beforeRutlidge had turned his machine on and started working,Floor Foreman Jack Vance came to him and said, "I've gota message for you from Don Lane [the plant manager]. Hetold me to tell you to stay in your work area. Don't leaveyour machine and stay off the mule [the forklift truck].. .I don't want to catch you bullshitting with anybody." Rut-lidge asked the reason for these instructions and Vancereplied that he did not know the reason, explaining that hewas just transmitting the message from Plant ManagerLane, and adding, "Now, if you're caught doing any ofthese, you will be fired."Later the same day, Rutlidge stopped Lane as he waspassing the area where Rutlidge was working and askedLane, "Don, what have I done to make you mad?" Lane,after ascertaining that Foreman Vance had delivered hismessage, reiterated the same instructions but did not ex-plain the reason for them. Rutlidge had never previouslybeen warned about leaving his machine or work area or212 NLRB No. 7 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDabout using the forklift or about talking to his fellow em-ployees. Indeed,itwas a part of his duties as a drill pressoperator frequently to leave the structural shop,where heregularly worked,to go to the machine shop for drill bits orother supplies and to use the forklift,as did the other opera-tors, to pick up or deliver work all over the plant or to movethe forklift if it was obstructing something)Rutlidge testi-fied that he used the forklift and went to work areas otherthan his own only in connection with performing his regularduties and there is no evidence to the contrary.Moreover,as he explained,the machines on which he and other opera-tors work are close together and he and others normally talkfreely to each other while working,without interfering withproduction.2Also on September 24, employee Fugate(who had previ-ously signed a union card on September 21 and had turnedover to Turner the signed card he had received from others)was approached by Plant Manager Lane and asked, "Big-gun, I've got him down pat, haven't I? Did he sign you up?"Fugate replied that he did not know what Lane was talkingabout.Thereupon Lane asked,"Did you sign a card?" Fu-gate replied,"You'redamn right I signed a card." It isapparent from Lane's conduct that he wished to leave theimpression that he knew who was responsible for promotingthe union movement and at the same time to ascertainwhether Fugate had signed a union card.Lane's interroga-tion of Fugate, under the circumstances,was clearly of acoercive nature.On the following day, September 25, Gerald Turner wasdischarged by Plant Manager Lane for the asserted reasonthat Turner was violating a plant rule by failing to wear hissafety glasses.The circumstances of this discharge and theadditional reasons later assigned to Turner for his dischargewill be considered below.Later that day and after learning of Gerald Turner's dis-charge, employee Rutlidge-upon whom unexplained re-strictions on his movement and talking had already beenplaced-met Foreman Vance at the water cooler.Rutlidgeremarked, "The Company really hung one on Jerry, didn'tthey?"When Vance nodded,Rutlidge continued, "Now,you know that wasn'tover the hardhat and glasses. It wasover the Union."Again Vance nodded,appearing to agree,and told Rutlidge,"Now, if you're not careful and watchwhat you are doing and do as Don Lane told you,you willbe fired too."Vance testified that his remarks to Rutlidgeat the water fountain were"off the record"and "as afriend,"to warn him to be careful and stay in his work areaso that Vance would not have to fire him. Vance appearedveryuneasy on the witness stand and I do not believe thathe was entirely frank.Whileat first testifying that he did notbelieve Turner's discharge was mentioned during the waterfountain conversation,he later acknowledged that the sub-ject had been brought up but that Vance did not believe hetoldRutlidge the real reason for Turner'sdischarge.Hetestified that at the time no one had told him the reason and1At the time of the hearing Respondent had a regular forklift driver, butitdid not have one at the time Rutledge received his admonition2The findings in the above two paragraphs are based on the undenied andcredited testimony of Rutlidge Plant Manager Lane did not even testify nordid Machine Shop Foreman Joneshe did not in fact know the real reason.It does not appearthat the two versions of this conversation are necessarilyinconsistent.I am satisfied that Vance,at least at that time,did not really know the true reason for Turner's dischargebut that,likeRutlidge,he suspected that Turner'sunionactivitiesmay have been the motivating reason;that hesincerely liked Rutledge and did not want Rutlidge to losehis job because of Rutlidge's union activities;and that hetherefore did not disagree with Rutlidge's speculation as tothe real reason for Turner's discharge and did,in fact, nodhis head in apparent agreement with Rutlidge's statementsand warned Rutlidge to adhere strictly to the instructionsPlant Manager Lane had relayed to him on the precedingday so that Lane would haveno ostensible excuse for dis-charging Rutlidge. I find that Vance's statements and con-duct constituted a veil threat to Rutlidge that because of hisunion activities he might suffer the same fate as Turner andbe terminated upon some slight pretext.On September 26, the day after Turner's discharge, as oneof the welders,Nicholas, returned from the restroom,Assis-tant General Foreman Sam Shelton, who was working withan employee on a machine adjoining Nicholas', told Nicho-las, "I want you to stay in your work area. I don't want tocatch you out, unless its something pertaining to your job."Nicholas asked,"Well, is it all right, if I have to go to therestroom?"Shelton thereupon became angry, shook a fingerinNicholas'face,and said, "Don't get smart with me."Nicholas replied,"I'm not trying to get smart,Sam I needto know,in view of these new rules, that I can't get out ofmy working area, I've got to know if I can go to the rest-room."Shelton told him, "Now, get your ass back to yourwork"and warned him, "Now, if I catch you out again, I'mtaking you upstairs and firing you."Shelton also instructedhim not to talk to other employees.According to Shelton his admonition to Nicholas wasoccasioned by the fact that during a period of about 23minutes, while assisting the employee on the machine nextto Nicholas', he noticed that Nicholas was not at his workstation.Shelton did not, however,ask Nicholas where hehad been or explainwhy therestriction on his moving aboutthe plant or talking was placed upon him. Nicholas hadnever before been admonished to stay in his work area andthe nature of his work,as Shelton acknowledged in warningNicholas, was such that it became necessary at times for himto leave his work station in performing his normal duties.Nicholas credibly testified that, except for going to the rest-room or water fountain and performing necessary work forRespondent,he had not been leaving his work station. Nei-ther had he been aware of other employees drifting aroundor "goofing off." Nicholas acknowledged that about 2 yearsprior thereto when a very talkative employee had beenworking next to Nicholas, General Foreman Weismanwould occasionally tell the two of themtheywere talkingtoo much,but these casual admonitions were not accompa-nied by threats of disciplinary action;nor did they consti-tute prohibitions against a reasonable amount of talkingwhich would not tend to interfere with production.Accord-ing to Nicholas' uncontroverted testimony,three or fourother active union supporters,in addition to himself, wererestricted in their movements and their talking during theperiod dust before and after Turner's discharge,whereas KANAWHA MANUFACTURING COMPANYother employees were not similarly restricted.Later that day, when Nicholas was in the foreman's officegetting an order for welding rods, Shelton came to him andinvited him to another office for a talk. Nicholas asked himwhat he wanted to talk about, adding, "If its about union,I'll tell you now. I'm supporting it and I'm for it. If you wantto fire me, you may as well fire me right now." Sheltonassured him, "No, we're not going to fire any more men"or "We are not going to fire any more now." In the officeShelton told Nicholas that he had probably been too roughon Nicholas earlier that day and was not "really mad" athim but was `just hurt" and "disappointed" because he hadfound out that Nicholas was involved in the union activities,after "the Company had done so much for" Nicholas and"had been so good to" him. He told Nicholas that the Com-pany could do a lot more for the men if there was no "thirdparty" involved, and that "if the Union was to get in there,that the Company would have to get tighter on the men, getmore work out of them and there would be certain benefitsthat the men would lose," such as a Christmas party, a $50Christmas Bonus and a Christmas turkey. Shelton also toldNicholas about a previous experience Shelton had while aunion official, when he had had to watch his employer firemen, with the Union powerless to stop it.During this discussion, Fred (Hopper) Weisman,generalforeman over the Construction Shop,camein and joinedthe conversation. He stated that during 1965 when Respon-dent was having labor trouble with another labor organiza-tion, the UAW, Respondent had considered closing theplant down and "had even looked into converting the plantinto just a steel warehouse." Weisman added, "And I be-lieve the old son of a bitch [referring to Respondent's presi-dent] would be contrary enough to do it."It ismanifest that the restrictions placed by AssistantGeneral Foreman Shelton upon Nicholas' movementsabout the plant and upon his talking to fellow employees,constituted reprisals against Nicholas for having been anactive supporter of the Union and were designed to discour-age him from engaging in further union activities. Sheltonin effect conceded as much when he acknowledgedlater inthe day that his "rough" treatment of Nicholas was occa-sioned by his being hurt and disappointedupon learningthatNicholas was involved in union activities. Shelton'sstatement to Nicholas that Respondent "would have to gettighter on the men and get more work out of them" and takeaway their Christmas bonuses and other benefits if theUnion came in constituted further threats of reprisalagainstemployees if they selected the Union as their bargainingrepresentative.Moreover, his referenceto an experience ata prior employer's plant where theunion waspowerless tostop the employer ,from firing employees appears to havebeen a veiled threat or warning that a union at Respondent'splant would be powerless to prevent Respondent from dis-charging the union adherents.General Foreman Weisman's remarks, during the sameconversation, about Respondent having considered closingthe plant and converting it into a steel warehouse duringprevious labor trouble with another union and Weisman'sexpression of belief that Respondent's president would becontrary enough to do it, were, I am convinced, a thinlyveiled threat of plant closure in the event that the Union53presently attempting to organize Respondent's employeeswas successful.I find, as alleged in the complaint, that Respondent vio-lated Section 8(a)(1) of the Act by the coercive statementsand conduct of Management Representatives Vance, Lane,Shelton, and Weisman, as described above.B. Turner's DischargeAt the time of his discharge on September 25, 1973, Turn-er had been employed by Respondent as a machinist forabout 3-1/2 years and had advanced in his rate of pay from$2.50 to $4.20 an hour. Four or five of the increases receivedduring this period were merit increases.Turner's prominence in the Union's organizational drivehas already been described. His open solicitation of 50 or55 employees in the plant before and after work and duringluncheon and other breaks, in areas where supervisors atetheir lunch, and his acceptance of signed cards from othersolicitors, could hardly have escaped the notice of manage-ment.There is specific evidence that one supervisor,Turner's own foreman, was looking in the direction of em-ployee Rutlidge when the latter handed Turner some signedunion cards on September 20, while all three men were ina smalloffice together. It is clear that at least by Monday,September 24, management representatives knew of the or-ganizational drive in progress and were trying to pinpointthe leaders, for on that date Plant Manager Lane indicatedto Employee Fugate that he knew the identity of the personwho was organizing the plant and asked Fugate whetherthat person had signed him up in the Union. I am satisfiedfrom all the evidence that Lane, prior to September 25,knew or suspected that Turner was prominent in the unionmovement.Shortly before 8 a.m. on September 25, while showing afellow employee how to use a measuring instrument, Turnerremoved his safety glasses, as he customarily did when read-ing an instrument or lining up small lines. On this occasion,Plant Manager Lane walked up to him and asked where hisglasseswere. Turner pointed to them at the end of his ma-chine, about 2 feet away. Thereupon, Lane told Turner,"You're fired, get your stuff together and get out. Yourcheck will be ready in half an hour." Turner protested thathe did not believe that his failure to have safetyglasses onwas sufficient reason for firing him, but Lane stated that hedid not want to discuss the matter and walked off.On his way to the office, Turner stopped to talk to hisimmediate supervisor, Machine Shop Foreman Jones, whohimself has the authority to hire and fire employees. Jonesprofessed not to know anything about the discharge andsaid he "didn't have any idea what was going on." He statedthat he was "sorry" that Turner was leaving. Turner askedif his work had been satisfactory and Jones replied that hewas satisfied with Turner's work and that Turner "had donea good job for him."In the office Turner told General Manager Sidney Davis,Jr.,whois alsoRespondent's president, about his dischargeand again expressed the view that he did not believe whathad happened was sufficient reason for his discharge. Hetold Davis that other employees were guilty of failure towear their safety glasses or safety hats and were not fired, 54DECISIONSOF NATIONALLABOR RELATIONS BOARDthat one employee had been told a dozen times by his super-visor to put his safety hat on and that nothing had happento him, and that Davis, himself, had appeared in the shopdozens of times without safetyglassesor a safety hat on.Davis stated that he knew nothing about the discharge butwould talk to Lane about it, suggesting that Turner wait inhis car while Davis consulted Lane. About a half hour later,according to Turner, Davis recalled him and in the presenceof Lane told Turner that the safetyglassesincident was onlythe straw that broke the camel's back, that Turner "hadbeen a flagrant violator of Company privileges," that he wastaking too much time on his lunch and coffee breaks andthat he "had been harassing other employees." Davis testi-fied that, after talking to both Lane and Foreman Jones, helisted the following offenses as justifying Turner's dis-charge: Violating safety rules by failing to wear both hishardhat and glasses; leaving his work station at "unauthor-ized times for reasons, apparently, other than Companybusiness"; harassment of fellow workers; horseplay withfellow workers; and violation of the privilege of leaving 5minutesearly to clean up for lunch or get in line at thevending machine. I do not resolve these slight variances inthe testimony of Turner and Davis, for they are not reallymaterial. Davis did not refer to any specific incident or timewhen these supposed offenses took place. He told Turnerthat the "sum total" of these offenses, in the eyes of hisforeman and management people, justified the dischargeand that even if he personally disagreed with their decision,he would stand behind their decision.After Lane left the meeting, Turner, referring to Lane,toldDavis, "There is one good reason that we need aunion." Davis asked what other reasons the employees hadfor wanting a union and Turner replied that the men weregetting tired of listening to promises which were never kept.Turner asked Davis if he believed that Lane thought he wasinvolved in the Union and Davis replied that he did notknow. During the course of the conversation, Turner toldDavis that he personally favored a union but was not active-lyworking for it. Toward the conclusion of the meeting,Davis told Turner that he was sorry that an employee whosemechanical work was satisfactory had to leave for the rea-sons which Davis had outlined but that with Turner's back-ground and experience, Turner should have no problem ingetting another job elsewhere .3Let us now turn to the reasonsassignedfor Turner'sdischarge. It is undisputed that about 2 years prior toTurner's discharge, Plant Manager Lane had called a meet-ing of all the employees and told them that recently promul-gated safety regulations required that all employees wearsafety glasses and hardhats while working and that anyoneviolating that regulation would first be warned, after a sec-ond such offense would be laid off for a week without pay,3The findings in this paragraph are basedon thecredited, and for the mostpart, mutually corroborative testimony of Turner and Davis Turner testifiedthat during the conversation Davis acknowledged that he knew there wasunion activity at the plant Davis, on the other hand, denied knowing aboutthe union activity before Turner mentioned it I do not resolve this conflictbecause evenifTurner's account is accepted, I do not agree, as the GeneralCounsel urges, that the statement attributed by Turner to Davis wouldamountto an implication that the employees' union activities were undersurveillanceand after a third offense would be dismissed. Turner credi-bly testified that he normally wears his glasses constantlybut that he occasionally takes them off temporarily, as domany of the other employees, to read instruments or forsome other specific purpose; that the supervisors, observingemployees with their glasses off, sometimes ignore the situa-tion and at other times motion to the employee, by pointingto his eyes, to put his glasses on or ask him where his glassesare; and that on the day preceding his discharge, whenTurner held his glasses momentarily in his hands, Lanemotioned for him to put them on and Turner did so. Afterone employee had worn no glasses for 2 days, Lane askedhim where his glasses were and when the employee repliedthat he had lost them Lane merely said that he would fur-nish the employee with another pair and did so. Turner'stestimony regarding Respondent's laxity in the enforcementof the requirement that safety glasses be worn was corrobo-rated by employees Nicholas and Rutledge. There is noevidence to the contrary.4With respect to Turner's other alleged deficiencies, thereisno substantial evidence in the record to support theseallegations. The only specific evidence adduced regardingTurner's abuse of the privilege granted employees of leaving5 minutes early to wash up and get in line for lunch was oneoccasion about which Turner himself testified. Plant Man-ager Lane had accused Turner and a fellow employee of"jumping the gun" by 1 minute. Turner pointed out to Lanethat the master clock showed that they had not jumped thegun, but Lane said his watch indicated they had.The only specific instance shown in the record whenTurner was in a work area other than his own during work-ing hours and not on company business occurred 2 or 3weeks before Turner's discharge, when an employee of theStructural Shop, Titwell, who was a good friend of Turner's,fell from a large tank on which he was working and Turnerran to him to ascertain how badly he was hurt. Again on thefollowing day Turner left his machine for a few minutes tocheck with Titwell on how he was feeling. Turner's immedi-ate supervisor at the time, Ed Williams, testified that heassumed Turner and Titwell were close friends and assumedthat the accident was the occasion for Turner's visits butthat, at the request of Night-Shift Foreman Fizer, he toldTurner "in a nice way" that he felt Turner should stay closerto his work area. Turner emphatically denied that Williamsever said anything to him about being away from his workstation, but accepting Williams' recollection as the moreaccurate, it is obvious to me that Respondent could not haveconsidered Turner's conduct under the circumstances, asserious offenses.Moreover, there is no evidence that suchconduct ever came to the attention of Plant Manager Laneprior to his discharge of Turner. Turner, of course, did leavehis work station and go to other areas of the plant from timeto time but the nature of his work required him to do so. AsTurner testified, a lot of his work comes from the structuralshop and from the Ingersoll Rand department and it isnecessary for him to be in those areas frequently to check1doubt that any mention was made to Turner that failure to wear hishardhat was one of the reasons for his discharge No evidence was adducedthat he had in fact ever failed to wear his hardhat while working In anyevent, the record discloses that Respondent wasjust as lax in enforcing thatrequirement as the one regarding safety glasses KANAWHA MANUFACTURING COMPANYon different jobs and problems in connection with them, topick up parts, or to return jobs to those departments forpainting or shipping.Supervisor Williams testified that occasionally he wouldobserve Turner move around his own department, the ma-chine shop, and talk and laugh with other employees butthat he,Williams, "didn't pay much attention to that" be-cause Turner's machine would be running and Williamsbelieved that he was working. There was no evidence what-ever adduced in support of the allegation that Turner har-assed any employee or engaged in horseplay and Davis,upon being asked by Turner whom he was alleged to haveharassed, could not name anyone.I have no -doubt whatever that the reasons assigned toTurner for his discharge were not the true reasons. Turner'ssummary discharge on September 25, for the ostensible rea-son that he was not using his safetyglasses,as it was hispractice not to do when reading an instrument,againstRespondent's background of extreme laxity in enforcing itssafety rules and its failure even to follow its announcedprocedure in disciplining violations of those rules, musthave appeared too obviously a flimsy reason for dischargewhen General Manager Davis discussed the matter withPlant Manager Lane and Foreman Jones. I am satisfied thattheythen sought to think up other offenses which they couldadd to that already indicated in the hope of making out amore plausible case against Turner. But these other allegedoffenses, too, appear to me to be so insubstantial that Icannot believe that they had anything to do with the deci-sion to discharge Turner. Plant Manager Lane and Fore-man Jones, the only persons Davis allegedly consulted toascertain the reason for Turner's discharge, were not evencalled to the witness stand to explain Plant Manager Lane'ssummary discharge action. Turner, as already noted, wasconsidered a good worker by his immediate supervisor,Jones, and he had received four or five meritincreasesduring his less than 4 years of employment with Respon-dent. The only plausible explanation for Lane's action insummarily discharging Turner would appear to be Lane'sknowledge or belief that Turner was a leader in the unionmovement. For the reasons hereinbefore indicated, I havefound that Lane, prior to September 25, knew or suspectedthat Turner was prominent in the union movement. Re-spondent was strongly opposed to having the Union repre-sent itsemployees. Assistant General Foreman Shelton, onthe day following Turner's discharge, had implicitedly ac-knowledged that Turner's union activity was the real reasonfor his discharge when he told Employee Nicholas that Re-spondent was not going to fire any more men then, in re-sponse to Nicholas' assertion that he was for the Union andthat if Shelton was going to fire him for that reason, hemight as well do it then.I am thoroughly convinced and find, under all the cir-cumstances,that thereasons assignedby Respondent forTurner's discharge were mere pretexts and that the truereason was his union membership and activities. The dis-charge was accordingly in violation of Section 8(a)(3) and(1) of the Act.CONCLUSIONS OF LAW551.Respondent, by -discriminatorily restricting unionleaders to their working areas and forbidding them to talkto fellow employees; by threatening employees with dis-charge in reprisal for supporting the Union; by threateningemployees with stricter and more onerous working condi-tions, with loss of Christmas bonuses and other benefits andwith possible plant closure should they select the Union torepresent them; and by coercively interrogating an employ-ee as to whether he had signed a union card, has interferedwith, restrained, and coerced its employees in the exerciseof their Section 7 rights, in violation of Section 8(a)(1) of theAct.2.By discriminatorily discharging Gerald R. Turner be-cause of his union membership and activities, Respondenthas violated Section 8(a)(3) and (1) of the Act.3.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.4.A preponderance of the evidence does not support theallegations of the complaint that Respondent engaged inother unfair labor practices not specifically found herein.THE REMEDYIt having been found that Respondent has engaged inunfair labor practices in violation of Section 8(a)(3) and (1)of the Act, my recommended Order herein will require thatRespondent cease and desist therefrom and take certainaffirmative action necessary to effectuate the policies of theAct.Turner was put back to work about a month following hisdischarge.There is no testimony regarding the circum-stancesunderwhichTurnerwas reinstatedbutRespondent's counsel, in his opening statement at the hear-ing, asserted that because of protests from groups of em-ployees against the discharge, and to improve employeemorale, Respondent converted the discharge into a 2-weekdisciplinary layoff and gave Turner a little over 2 weeks inback wages. Since I have found the disciplinary actionagainst Turner to have been discriminatorily motivated, hisloss of work and wages, whether from his discharge or lay-off,must be considered equally discriminatory. To remedythe discriminationagainstTurner, my recommended Orderwill require that Respondent make him whole for his wageslost during the entire period he was off from work becauseof the discrimination against him, to the extent it has notalready done so, with interest at the rate of 6 percent perannum, as prescribed in F.W.Woolworth Company,90NLRB 289, andIsis Plumbing & Heating Co.,138 NLRB716. Respondent will also be required to restore to Turnerall seniority and other rights and privileges which he mayhave lost because of the discriminatory action taken againsthim.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, there is hereby issued the following recommended: 56DECISIONS OFNATIONALLABOR RELATIONS BOARDORDERSThe Respondent, Kanawha Manufacturing Company, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discharging or otherwise discriminating against anyemployee in regard to his hire or tenure of employment orhis terms or conditions of employment in order to discour-age union membership or activities.(b)Discriminatorily restricting union leaders to theirworking areas and forbidding them to talk to fellow employ-ees; threatening employees with discharge in reprisal forsupporting the Union; threatening employees with stricterand more onerous working conditions, with loss of Christ-mas bonuses and other benefits, and with possible plantclosure should they select the Union to represent them; andcoercively interrogating any employee as to whether he hassigned a union card.(c) In any other manner interfering with, restraining, andcoercing its employees in the exercise of their rights guaran-teed under Section 7 of the Act.2.Take the following affirmative action which is neces-sary to effectuate the policies of the Act:(a)Make Gerald R. Turner whole for any loss of pay hemay have suffered as a result of the discrimination againsthim in the manner set forth in the section of this Decisionentitled "The Remedy" and restore to him any seniority orother rights and privileges he may have lost as a result ofsuch discrimination.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary toanalyze the amount of backpay due under the terms of thisOrder.(c)Post at its plant in Charleston, West Virginia, copiesof the attached notice marked "Appendix." 6 Copies of thenotice, on forms provided by the Regional Director forRegion 9, after being duly signed by an authorized represen-tative of Respondent, shall be posted by Respondent imme-diately upon receipt thereof, and be maintained for 60consecutive days therafter, in conspciuous places, includingall places where notices to employees are customarily post-ed. Reasonable steps shall be taken by Respondent to insurethat the notices are not altered, defaced, or covered by anyother material.5In the event no exceptions are filed as provided by Sec 10246 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec 102 48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes6 In the event that the Board's Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNationalLaborRelations Board "(d)Notify the Regional Director for Region 9, in writing,within 20 days from the date of this Order, what steps Re-spondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaintherein be dis-missed insofar as it alleges violations of the Act not specifi-cally found herein.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILLmake GeraldR. Turner wholefor any wageslost between the date of his discharge on September 25,1973, and the date he was reinstated, with interest at therate of 6 percent per annum,and he will suffer no lossof seniority or other rights and privileges by reason ofhis loss of work during that period.WE WILL NOTdischarge or otherwise disciminateagainst any employee because of his membership oractivities in behalfof UnitedSteelworkers of America,AFL-CIO,or any other labor organization.WE WILL NOTdiscriminatorilyrestrictunion leaders oradvocates to their working areas or discriminatorilyforbid them to talk to fellow employees.WE WILL NOT threaten employees with discharge inreprisal for supportingthe Union.WE WILLNOT threaten employees with stricter andmore onerous working conditions,withloss of Christ-mas bonuses or other benefits or with possible plantclosure if they selectthe Unionto represent them.WE WILL NOT coercivelyinterrogate any employee asto whether he has signed a union card.WE WILLNOT inany othermanner interfere with, re-strain,or coerce our employees in the exercise of theirrights guaranteed under Section7 of the National La-bor Relations Act.KANAWHA MANUFACTURINGCOMPANY(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyoneThis notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, Federal Office Building, Room3003, 550 Main Street, Cincinnati Ohio 45202, Telephone513-684-3663.